Citation Nr: 0805084	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative joint disease of 
the right knee from April 2, 2003 to December 1, 2007, and in 
excess of 10 percent from December 1, 2007.

2.  Entitlement to restoration of a 30 percent disability 
rating for service-connected instability of the right knee 
from December 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978, and from September 1981 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

The July 2003 rating decision denied the veteran's increased 
rating claim for degenerative joint disease of the right 
knee.  The veteran submitted a notice of disagreement with 
this rating decision in October 2003; a statement of the case 
was issued in July 2004 and the veteran submitted a 
substantive appeal in September 2004, thereby perfecting his 
appeal in regards to this increased rating issue.  In a 
September 2005 rating decision, the RO increased the 
disability rating for degenerative joint disease of the right 
knee to 20 percent disabling, effective from April 2, 2003 
(the date of the claim).  The veteran did not withdraw his 
appeal.  During the course of the ongoing increased rating 
appeal, the RO reduced the veteran's disability rating for 
degenerative joint disease of the right knee from 20 percent 
to 10 percent, effective from December 1, 2007, effectively 
creating a stage rating.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  An appeal of the reduction 
was not required, as the original appeal for an increased 
rating was ongoing.  [the Board notes that the due process 
requirements set out in 38 C.F.R. § 3.105 were complied 
with].  

In September 2005, also during the course of the veteran's 
appeal for an increased rating of his degenerative joint 
disease of the right knee, the veteran was granted service 
connection for instability of the right knee, evaluated as 30 
percent disabling from April 2, 2003.  The veteran did not 
appeal this initial disability rating.  In a September 2007 
rating decision, the RO reduced the veteran's disability 
rating for instability of the right knee from 30 percent to 
10 percent, effective from December 1, 2007.  The veteran 
submitted a notice of disagreement with the reduction in 
December 2007.  A statement of the case was generated in 
December 2007, which discussed the reduction of the veteran's 
disability rating for instability of the right knee; although 
the statement of the case used language that suggests an 
increased rating claim, the issue is properly characterized 
as an appeal of the reduction.  The veteran subsequently 
submitted a substantive appeal in December 2007.  The issues 
of entitlement to an increased rating for degenerative joint 
disease of the right knee and restoration of a 30 percent 
disability rating for instability of the right knee have been 
merged and are now before the Board on appeal.

The Board notes that, in the context of disagreeing with the 
reduction of the veteran's disability rating for instability 
of the right knee from 30 percent to 10 percent, the veteran 
and his representative indicate that the veteran's 
instability of the right knee has worsened and ask for an 
increased rating.  However, it is unclear whether the veteran 
and his representative are contending that the veteran is 
entitled to a disability rating in excess of 30 percent, the 
initial disability rating assigned by the RO.  The veteran 
has been informed that 30 percent is the highest disability 
rating that can be granted for knee joint instability.  This 
issue is referred to the RO for appropriate consideration, 
including clarification of the veteran's intentions with 
respect to the filing of an increased rating claim for 
instability of the right knee.


FINDINGS OF FACT

1.  For the period of the claim from April 2, 2003 to 
December 1, 2007, the evidence demonstrates flexion of the 
veteran's right knee to 75 degrees considering pain on 
repetitive use, and extension to 18 degrees against strong 
resistance.

2.  For the period of the claim from December 1, 2007, the 
evidence demonstrates flexion of the veteran's right knee to 
110 degrees and extension to 10 degrees.  

3.  By a rating decision dated September 2005, the veteran's 
disability rating for instability of the right knee was 
initially evaluated as 30 percent disabling, effective April 
2, 2003; notice of this decision was issued on September 26, 
2005; the veteran did not enter a notice of disagreement with 
this decision within one year of notice of the decision.


4.  In May 2007, the RO notified the veteran of a proposal to 
reduce the disability evaluation for his service-connected 
instability of the right knee from 30 percent to 10 percent, 
based essentially on objective findings obtained on a VA 
medical examination conducted in April 2007 showing that his 
symptoms did not meet the criteria required for the 
assignment of a disability rating greater than 10 percent.

5.  The RO reduced the veteran's disability rating for 
instability of the right knee to 10 percent by a rating 
decision dated in September 2007, effective December 1, 2007.  

6.  At the time of the reduction in September 2007, the 
veteran's instability of the right knee had been rated as 30 
percent disabling since April 2, 2003, for a period of less 
than five years.  

7.  The evidence demonstrates that, at the time of the 
reduction of the veteran's disability rating for instability 
of the right knee, there had been sustained material 
improvement in the symptoms attributable to the veteran's 
service-connected right knee disability.

8.  At the time of the reduction of the disability rating for 
instability of the right knee in September 2007, the evidence 
of record demonstrates subjective complaints of intermittent 
giving way, with no objective evidence of an instability 
pattern in the veteran's right knee.  


CONCLUSIONS OF LAW

1.  For the period of the claim from April 2, 2003 to 
December 1, 2007, the veteran's degenerative joint disease of 
the right knee more nearly approximates the criteria for a 
disability rating of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010, 5261 (2007).

2.  For the period of the claim from December 1, 2007, the 
criteria for a disability rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5261 (2007).

3. The reduction of the disability rating for instability of 
the right knee from 30 percent to 10 percent was proper and 
the criteria for restoration of the disability rating to 30 
percent from December 1, 2007 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in May 2003 and July 2006 that fully addressed 
all four notice elements.  The letters informed the veteran 
of what evidence was needed to establish the benefits sought, 
of what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was the 
veteran's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, asked 
the veteran to advise VA of any evidence that would support 
the claim, and asked the veteran to send to VA any medical 
reports he had.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was also 
accorded VA compensation examinations in June 2003, August 
2005, and April 2007.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating for Degenerative Joint Disease of the Right 
Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  Evaluation of a disability 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on functional abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

For historical purposes, the RO, in an April 1998 decision, 
established service connection for degenerative joint disease 
of the right knee, based in part on the review of the 
veteran's service medical records which showed that he was 
diagnosed with right knee chondromalacia, and was treated on 
numerous occasions.  The veteran's service-connected 
degenerative joint disease of the right knee was rated as 10 
percent disabling from September 1, 1997.  

In April 2003, the veteran filed the current claim for an 
increased rating of his degenerative joint disease.  His 
claim for an increased rating was denied by a July 2003 
rating decision; the veteran subsequently perfected his 
appeal on the issue.  In a September 2005 rating decision 
during the increased rating appeal, the disability rating was 
increased to 20 percent, effective from the April 2, 2003 
date of claim for increased rating.  In a September 2007 
rating decision during the appeal, the disability rating was 
reduced to 10 percent, effective from December 1, 2007.  
Although the veteran's disability rating was increased and 
subsequently reduced, the veteran has not withdrawn his 
original appeal.  Therefore, the remaining issue before the 
Board is entitlement to increased ratings:  in excess of 20 
percent for the period of the claim from April 2, 2003 to 
December 1, 2007; and, in excess of 10 percent for the period 
of the claim from December 1, 2007.  

The veteran has been diagnosed with degenerative joint 
disease of the right knee.  Diagnostic Code 5003 provides 
that degenerative arthritis is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When there is 
limitation of motion of the specific joint or joints that is 
compensable (10 percent or higher) under the appropriate 
diagnostic codes, the compensable limitation of motion should 
be rated under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Upon VA examination in June 2003, the veteran had flexion of 
the right knee to 115 degrees and extension to 0 degrees; he 
did not appear to be in acute distress.  The veteran reported 
a dull, aching pain in his right knee.  The examiner noted 
crepitation on flexion and extension movements of the right 
knee.  Degenerative joint disease of the right knee was 
diagnosed.

Upon VA examination in August 2005, the veteran had, at 
worst, flexion of the right knee to 75 degrees, when 
considering pain on repetitive use, and extension to 18 
degrees.  The veteran reported pain and locking episodes 
involving the right knee.  The examiner noted crepitation and 
click and snaps of the right knee.  Based on the findings of 
this examination, the RO, in its September 2005 rating 
decision, increased the veteran's disability rating for 
degenerative joint disease of the right knee to 20 percent 
disabling under Diagnostic Code 5261 from April 2, 2003, due 
to limitation of extension of the veteran's right knee.

A September 2006 VA medical report shows that the veteran 
complained of worsening right knee pain, with clicking and 
popping.  

Upon VA examination in April 2007, the veteran had flexion of 
the right knee to 110 degrees, with pain, and extension to 10 
degrees.  The veteran reported experiencing sharp, stabbing 
pains in his right knee with constant swelling and popping.  
The examiner noted that the veteran's arthritis would make it 
difficult for the veteran to stand for protracted periods of 
time, walk long distances, squat, or kneel.  After walking on 
a treadmill for two minutes, his knee was reexamined without 
any swelling or additional loss of motion.  Post traumatic, 
severe arthritis of the knee was diagnosed.  

The evidence establishes that, during the period of the claim 
from April 2, 2003 to December 1, 2007, the veteran's right 
knee had, at worst, limitation of extension to 18 degrees 
when considering pain on repetitive use.  Specifically, the 
August 2005 VA examination report shows that, with 
considerations of limitation of motion due to pain, the 
veteran has only 18 degrees of right knee extension.  As 
noted, extension of the leg limited to 15 degrees is rated 20 
percent disabling, and extension of the leg limited to 20 
degrees is rated 30 percent disabling.  The Board finds that 
the veteran's limitation of extension to 18 degrees more 
nearly approximates the criteria for a 30 percent disability 
rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a; see 
DeLuca, 8 Vet. App. 202 (1995).

The evidence does not show that, for the period of the claim 
from April 3, 2003 to December 1, 2007, even with 
considerations of additional limitation due to pain or other 
orthopedic factors, the veteran's right knee limitation of 
extension is limited beyond 20 degrees.  The veteran's right 
knee limitation of extension does not more nearly approximate 
30 degrees, as required for a higher disability rating of 40 
percent under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Based on the foregoing, the evidence demonstrates that, for 
the period of the claim from December 1, 2007, the limitation 
of extension of the veteran's right knee was 10 degrees.  The 
April 2007 VA examination report shows that the veteran had 
limitation of extension of his right knee to 10 degrees.  
Therefore, for the time period from December 1, 2007, a 
disability rating of 10 percent under Diagnostic Code 5261 is 
appropriate.  The evidence does not demonstrate limitation of 
extension to 15 degrees for the period of the claim from 
December 1, 2007, as required for a higher disability rating 
of 20 percent under Diagnostic Code 5261.  38 C.F.R. § 4.71a.

The Board has considered other rating criteria which might be 
applicable, including Diagnostic Code 5260 (limitation of 
flexion).  The medical evidence of record demonstrates that 
the veteran's right knee has, at worst, a limitation of 
flexion to 75 degrees at worst, in August 2005.  This does 
not more nearly approximate the criteria for a compensable 
(10 percent) disability rating for limitation of flexion of 
the right knee.  For this reason, a separate compensable 
rating is not warranted for right knee flexion under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a.  


Restoration of Rating for Instability of the Right Knee

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

The history of the claim shows that the veteran was granted 
service connection for instability of the right knee in a 
September 2005 rating decision.  This disability was 
initially rated as 30 percent disabling effective from April 
2, 2003.  Notice of this decision was issued on September 26, 
2005.  Because the veteran did not submit a notice of 
disagreement with the September 2005 rating decision within 
one year of issuance of notice of the decision, the September 
2005 decision granting service connection for instability of 
the right knee as 30 percent disabling became "final" under 
38 U.S.C.A. § 7105(c).  

In a May 2007 rating decision, the RO proposed the reduction 
of the disability rating for the veteran's instability of the 
right knee from 30 percent to 10 percent based on findings 
made at an April 2007 VA examination.  The veteran was 
notified of the RO's intent to reduce the assigned rating by 
a letter dated in May 2007.

In that letter, the veteran was afforded the opportunity for 
a hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. §§ 3.105(e),  
3.105(i).  The veteran did not request a hearing, and did not 
submit any additional evidence.  The RO issued a September 
2007 rating decision by which it reduced the disability 
rating for the veteran's instability of the right knee to 10 
percent, effective from December 1, 2007. 

As the 30 percent evaluation for the veteran's instability of 
the right knee had been in effect for less than five years, 
the provisions of 38 C.F.R. § 3.344(a),(b), which provide 
additional regulatory hurtles to rating reductions, do not 
apply.  The provisions of 38 C.F.R. § 3.344(c) provide that 
ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved.

Given the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a. 

Upon VA examination in April 2007, the veteran reported 
intermittent giving way.  The examiner noted that there was 
no evidence of an instability pattern.  The medical evidence 
of record also includes the veteran's treatment records from 
the VA medical facility in Gainesville, Florida, from January 
2007 to February 2007.  These treatment records document the 
veteran's subjective complaints of instability, but do not 
demonstrate that the veteran's right knee instability is 
moderate or severe.  

This evidence demonstrates that, at the time of the reduction 
of the veteran's disability rating for instability of the 
right knee, the veteran's symptoms of instability had 
materially improved.  This evidence meets the criteria for a 
10 percent disability rating under Diagnostic Code 5257 at 
the time of the rating reduction in September 2007.  The 
Board finds that the reduction of the disability rating for 
instability of the right knee from 30 percent to 10 percent 
was proper.  

The Board finds that the weight of the evidence demonstrates 
that the criteria under Diagnostic Code 5257 for a disability 
rating in excess of 10 percent for instability of the right 
knee have not been met.  The Board acknowledges the veteran's 
statements regarding locking and instability.  However, even 
taking into account the veteran's statements, the evidence of 
record does not demonstrate any more than intermittent 
instability of the knee, which is properly evaluated as mild.  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for restoration of a 30 percent disability rating from 
December 1, 2007.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. 
§ 5107; Gilbert, supra.  The claim for restoration of a 30 
percent disability rating for instability of the right knee 
is, therefore, denied.




ORDER

A disability rating of 30 percent for degenerative joint 
disease of the right knee for the period of claim from April 
2, 2003 to December 1, 2007, is granted.

A disability rating in excess of 10 percent for degenerative 
joint disease of the right knee for the period of claim from 
December 1, 2007, is denied.

The reduction in the disability rating for instability of the 
right knee from 30 percent to 10 percent was proper, and 
restoration of a 30 percent disability rating from December 
1, 2007, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


